﻿I join previous speakers in congratulating our President on his election to preside over the current session of the General Assembly. It testifies to the high esteem in which he is held by the General Assembly and is also an indication of the respect felt for the great country, Nigeria, of which he is a worthy representative.
As inhabitants of an island separated from its neighbours by a vast ocean, Icelanders may have had a keener appreciation than the peoples of most nations of the extent to which distance has come to count less and less as a factor in world affairs. The forging of ever-closer links within the world community has been apparent at many levels - technological, economic and environmental. As a consequence, there is new a growing awareness among the various peoples of the world of a universality of interest and of a common destiny of humankind. Some time ago somebody coined the phrase, "global village", to describe that trend. Someone from a seafaring nation would perhaps put it differently, we are all in the same boat.
The globalisation of issues that used to be the prerogative of individual States has not simply been a matter of historical inevitability. Deliberate political action has also had a role to play. The far-reaching changes that are under way in East-West relations, as evidenced most recently in bilateral talks between the United States aid the Soviet Union, have shown us how effective political leadership can truly make a difference.
We are entering a new era in international relations, which, seems to offer realistic prospects for a fundamental transformation of the political, ideological aid military confrontation which has so characterized One post-war era. The successful management of the present transition period will require the political will and imagination to map out new avenues in international relations, paying due regard to the risks and uncertainties involved.
Efforts to overcome suspicion aid lack of trust in relations between East aid West have helped establish an environment in which it might now prove possible to channel resources from costly military competition to more creative international endeavours. The easing of tensions between East and West will thus no doubt redound to the benefit of North-South relations also.
I should like to pay a tribute to the Secretary-General for his valuable contribution to solving serious international and regional conflicts, thereby strengthening the role and image of the united Nations.
Strengthening the united Nations implies reinforcement of the rule of law in international relations. The growing awareness of the world community of the rule of law in international affairs is particularly welcome to an unarmed nation, which fought its battle for independence without resort to violence.
The changing world environment is opening up unprecedented opportunities for the united Nations. With the cold war mentality on the wane, the world
Organization can now for the first time entertain realistic hopes of translating into reality the vision contained in the United Nations Charter. At the same time* the Organization itself has emerged as a more effective agent of change.
We who are alive now can be seen as merely temporary guests on this planet, Earth. While we are here we are under an obligation to preserve the common heritage of our forebears and to secure the living conditions of our descendants, the generations that come after us.
Iceland is a country which is overwhelmingly dependent for its existence upon the exploitation of the resources of the seas. For Icelanders the safeguarding of the environment is a matter of life or death, no less.
We are grateful for the initiatives which are apparent on the international front in so many spheres*, on the protection of the ozone layer, on long-range transboundary pollution and, most recently, on the transboundary movement of hazardous wastes. Two years ago we welcomed in this body the report of the World Commission on Environment and Development, chaired by my Nordic friend Gro Harlem Brmdtlaid, the Prime Minister of Norway. The report analysed the state of the environment and made recommendations for future action. This year we started the preparatory work for a United Nations conference on environment end development, to be held in 1992.
These initiatives respond to a need which is becoming ever more apparent to the world community. In the industrialized world we are looking into the murky backyard of the civilization we have created - be it on land, at sea or in the atmosphere. To all of us, and particularly with reference to the developing world, it is becoming apparent that without reducing poverty, and at the same time protecting the environment, economic growth will be denied us in the future.
We are seeing the effects of global warming, the greenhouse effect, destruction of tropical rain forests, deforestation, acid rain, desertification and depletion of the ozone layer.
The inhabitants of the earth's continents need to be reminded that the oceans cover more than 70 per cent of the earth's surface. They are and will remain in the future a basic source of life on earth. For my people, the Icelandic nation, preservation of the natural resources of the seas will, therefore, remain paramount. As we say in Icelandic: "Fcourland vort halft er hafio" - or, the sea is half of our fatherland.
The living resources of the sea can be considered as the world's food reserves. The increasing pollution of the seas, not least that caused by radiation and by the industrialized nations' practice of using the open seas as a dumping ground for their industrial wastes, is therefore a major cause for alarm, not only for coastal States but for the whole world community.
We can view these developments against the threat of the even greater, indeed catastrophic, damage which could be caused by the weapons of mass destruction. We need only recall the devastation which resulted from the use of these weapons at the close of the Second World War.
In its greed and short-sightedness the ruling species of this earth, which has given itself the honourable title of "homo sapiens", seems not only to be prepared to disregard the consequences of its behaviour on its own habitat, but to be actually engaged in total warfare against nature - even ready to destroy it completely.
I was struck by the sombre assessment in the Brundtland report which refers to the 6 million hectares of productive dry land which is turned into worthless desert each year, and the destruction of more than 11 million hectares of forests annually. Over three decades this destruction would extend to land masses the size of, respectively, Saudi Arabia and India. The report warns us of the environmental trends which threaten radically to alter the planet and endanger many species upon it, including the human race. Are we helpless in the face of these assaults on our globe? I say "no" - end the initiatives I referred to earlier can be seen to have their basis in a recognition of the legal obligation to work together to protect our planet. These obligations can be traced to the principles of the united Nations Charter which govern our work in this body. The general principles of the Charter entail firm commitments for mankind and for Governments not to pollute our planet, nor ruthlessly to exploit our natural resources. The Charter establishes a duty of a moral and ethical character. Our past, present and future activities constitute an integral ecological whole. The Bible reminds us that as we sow, so shall we reap.
The General Assembly has adopted resolutions setting out some of the relevant principles; one of these is the 1982 resolution adopting the World Charter for Nature. We have seen endorsed in this body the principles of the Stockholm Declaration adopted at the close of the 1972 united Nations Conference on the Human Environment. I also note article 55 of Additional Protocol I to the Geneva Convention of 1949.
In 1982 the world community adopted the united Nations Convention on the law of the Sea, which contains, in its part XII, important principles on the protection of the marine environment. The Brundtland Commission concluded that
"the most significant initial action that nations can take in the interests of the oceans' threatened life-support system is to ratify the law of the Sea Convention". (A/42/427, annex, Chapter 10, para. 55)
The World Charter for Nature includes among its 24 principles the obligation to respect nature and not to compromise the genetic viability of earth. Additional Protocol I to the Geneva Conventions provides that care be taken in warfare to protect the natural environment against widespread, long-term and irreparable damage. A group of legal experts reporting to the Brisndtland Commission set out a
series of legal principles asserting, for example, the fundamental right of all human beings to an environment adequate for their health and well-being.
But it is in the Law of the Sea Convention that we can seek inspiration for our further efforts in the field of environmental protection. It is a matter of pride foe my nation and for many of the peoples of the developing world that we were ahead of our time when we started our long-drawn-out struggle for this constitution of the marine environment. In the Convention we can find the obligation to protect and preserve the marine environment through co-operation between States on a global and regional basis. We find the limitations on dumping and pollution of the atmosphere particularly relevant in this context.
The Government of Iceland is of the view that existing legal instruments for the protection of the environment should be strengthened. There exist various legal instruments that apply to specific fields of protection of the environment. But new instruments are needed, for example with regard to climatic change. New fields should be explored. We welcome, for instance, the initiative of Malta proposing the inclusion of a new item in the Assembly's agenda, on environmental protection of extraterritorial space.
We are, however, also of the view that we can take further steps by drawing from the experience in drafting the law of the Sea Convention. A new concise legal instrument should be prepared, setting out the principles with regard to the rights and obligations of States generally applicable to all fields of protection of the environment. These principles would relate to the right of all human beings to a safe environment and the obligations to conserve natural resources and maintain biological diversity and to provide for utilization of natural resources on the basis of tine principle of optimum sustainable yield. They would call for standard-setting, for environmental assessment and for obligatory co-operation between States in the protection of the environment. It would be appropriate for the General Assembly itself to signify its commitment to this field by taking the steps necessary for the preparation of such a new legal instrument, either under its own auspices or in connection with the preparatory work for the 1992 conference on environment and development.
The well-known Norwegian expert in international law Jens Evensen - a judge at the International Court of Justice - has reminded us that "good planets are hard to find". Let us realize and accept in all humility that we have to live in peace, not only among ourselves but also with mother Earth.
The changes towards more economic and political freedom in Central aid Eastern Europe are both more rapid and more radical than could have been expected previously. As evidenced by developments, particularly in Poland and Hungary, countries in Central and Eastern Europe now seem to have a realistic prospect of being able to abandon a political and economic system, forced upon them in the wake of the Second World War, that was alien to their culture and heritage and, as history has proved, utterly detrimental to their economic progress.
These developments are a major factor in establishing a basis for improvements in East-West relations. But it must be recognized that internal change in Eastern Europe does not take place in isolation? the irreversibility of internal change may to a substantial degree depend upon external responses.
Present developments in Central and Eastern Europe need, therefore, to be encouraged. They should be looked upon as an unprecedented opportunity to transform East-West relations, to build a new foundation for a lasting peace in Europe that gives more weight to political than to military arrangements.
As the use of force in East-West relations has become more remote than at any other time since the Second World War, arms control aid disarmament have moved to the centre stage of attention. Arms control, however, should not be regarded as a substitute for genuine progress across the whole range of issues an the East-West agenda, which includes, certainly, the human dimension. The balanced results of the Vienna follow-up meeting of the Conference on Security aid Co-operation in Europe (CSCE), which ended in January, have helped to place the security-related aspects of that agenda in a proper context.
Yet there can be no question but that progress on arms control has a positive impact far beyond the area of security proper. The early conclusion of the current CSCE-sponsored Vienna negotiations on conventional forces in Europe, on the one hand, and confidence and security-building measures, on the other, holds particular promise. An agreement to eliminate current imbalances in conventional weaponry would remove one of the underlying causes of East-West tension and facilitate the transformation of political relations in Europe.
Prospects for substantial and meaningful disarmament have also been boosted significantly by the declared willingness of the United States and the Soviet Union to cease production, and do away with their stockpiles, of chemical weapons. We welcome, in this context, the proposals made by President Bush to this Assembly only a week ago and the positive Soviet response.
The reduction of the massive arsenals of nuclear weapons is no less a test case for improvements in East-West relations than are negotiations on conventional weaponry and confidence-building in Europe. If the past provides us with any guidance, an era of co-operation is not likely to be realized if the competition in nuclear weapons cannot be managed.
The Treaty to eliminate intermediate nuclear forces on land has dramatically demonstrated how substantial cuts in nuclear weapons can serve the purpose of enhancing security. It is in this spirit that we welcome recent success in the removal of obstacles to a strategic arms-reduction treaty. The progress made towards the ratification of the Threshold Test-Ban Treaty and towards a treaty ran peaceful nuclear explosions is a necessary step towards the goal of a comprehensive test ban.
The Icelandic Government has expressed its view that; once the current negotiations in Europe have yielded satisfactory results, confidence-building and arms control should be extended to the seas. The seas have not received much attention in disarmament negotiations so far, although several treaties apply to the maritime domain. The arms race at sea clearly deserves more attention in order that a safer and more secure ocean environment may be created.
We therefore welcome the growing recognition that improved stability, predictability end confidence are called for at sea no less than on laid. There is also a growing understanding that confidence-building at sea must be compatible with the principle of freedom of navigation aid must take into account the asymmetrical dependence of different States upon the seas and secure ocean lines of communication.
The strategic arms talks offer the prospect of a substantial reduction in strategic nuclear weapons, including those at sea. In our view, the large number of non-strategic naval nuclear weapons should be taken into consideration as a subject in a confidence-building and disarmament process that includes sea areas.
Security and the environment are becoming increasingly interrelated. The contamination of the ocean environment must be taken seriously by nations that depend on the living resources of the seas. Repeated Soviet nuclear-submarine accidents remind us of the potentially disastrous consequences of such accidents, particularly if they were to occur in important fishing waters such as those around my country. As an initial step, we therefore suggest that international guidelines for the safety of sea borne reactors should be worked out by the International Atomic Energy Agency. These guidelines should apply to all vessels.
I have argued that the problems of the environment are emerging as the dominant issue facing this Organization in the decades ahead. But, even as we take on new tasks and responsibilities, there will remain a need for the good offices of the united Nations in bringing regional conflicts to a peaceful solution.
The situation in the Middle East and a peaceful solution of the Arab-Israeli conflict - continues to be of primary concern to the international community. A comprehensive, just aid lasting solution will be found only if the parties concerned refrain from acts of violence and thus show their sincere will to attain the goal of a lasting peace.
Israel's plan to hold elections in the occupied territories is an important step in the process of seeking a solution to the conflict. In particular, we welcome and support the 10-point plan recently presented to this Assembly by President Mubarak of Egypt for the implementation of such elections. Egypt has ignited hope for a dialogue that might lift the Israeli-Palestinian conflict off the streets aid onto the negotiating table.
We welcome the constructive efforts of the Arab League to reach a cease-fire in Lebanon. A lasting solution guaranteeing that country's independence, sovereignty and territorial integrity must include the withdrawal of all foreign troops. The taking of hostages end abductions constitute intolerable violations of international humanitarian law.
One of the most important achievements of the United Nations is the extensive codification and progressive development of human rights. The United Nations has successfully increased the number and scope of international agreements. Its latest achievement in this field is the drafting of a convention on the rights of the child, to be considered at this session of the General Assembly.
In spite of this active role of the United Nations, the frequency and magnitude of human-rights violations are deplorable. It is obvious that setting standards is not enough; we must, through international action, make Governments and individuals abide by these standards, and we must increase pressure on all those who violate human rights. One of the means to that end is to strengthen the implementation measures aid enforcement capabilities of the united Nations Another key element is knowledge. Every individual on Earth must be informed of his fundamental human rights. We must always bear in mind that it follows from the Charter of the United Nations that a State cannot claim that the promotion and protection of human rights constitute an intervention in the internal affairs of a State.
I referred earlier to the increasing awareness of the world community of the role of the rule of law in the affairs of nations. In this connection the Government of Iceland welcomes the inclusion in the agenda of this session of the item on a united Nations decade of international law, following the Hague Declaration of the Movement of Non-Aligned Countries. We note the incorporation in that Declaration of references to many of the principles of the rule of law which, as I have indicated today, should govern relations between States.
More than 1,000 years ago the Icelandic Althing - the oldest parliamentary assembly in the world - adopted the principle of the rule of law to guide the relations between the various interests in the newly established republic. This principle - Legibus gentes sunt moderandae - was inscribed on the gavel used for many years in this noble Assembly. We are reassured that in the era of co-operation that we are now entering, the world community will let its actions be guided by this universal principle of the rule of law.
